MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-13-00747-CV

Joshua Nathaniel Jackson, Appellant        Appealed from the 185th District Court
                                           of Harris County. (Tr. Ct. No. 1228634).
v.                                         Memorandum Opinion delivered by
                                           Justice McCally. Justices Brown and
The State of Texas, Appellee
                                           Wise also participating.

TO THE 185TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on November 13, 2014, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, January 23,
2015.